UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52444 JBI, INC. (Exact name of registrant as specified in its charter) Nevada 90-0822950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 Iroquois Street Niagara Falls, NY 14303 (Address of principal executive offices) (Zip Code) (716) 278-0015 ( Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.) Yes o No x As of November11, 2013, there were 90,692,243 shares of Common Stock, $0.001 par value per share, issued and outstanding. JBI Inc. IndexPage Part I Financial Information Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets – September 30, 2013 (Unaudited) and December 31, 2012 4 Condensed Consolidated Statements of Operations –Nine andThree Month Periods Ended September 30, 2013 and 2012 (Unaudited) 5 Condensed Consolidated Statements of Changes in Stockholders’ Equity – Nine Month Period Ended September 30, 2013 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows – Nine Month Periods Ended September 30, 2013 and 2012 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 47 Part II Other Information Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 49 Signatures 50 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (the “Report”) contains “forward looking statements” within the meaning of applicable securities laws. Such statements include, but are not limited to, statements with respect to the Company’s beliefs, plans, strategies, objectives, goals and expectations, including expectations about the future financial or operating performance of the Company and its projects, capital expenditures, capital needs, government regulation of the industry, environmental risks, limitations of insurance coverage, and the timing and possible outcome of regulatory matters, including the granting of patents and permits. Words such as “expect”, “anticipate”, “intend”, “attempt”, “may”, “will”, “plan”, “believe”, “seek”, “estimate”, and variations of such words and similar expressions are intended to identify such forward looking statements. These statements are not guarantees of future performance and involve assumptions, risks and uncertainties that are difficult to predict. These statements are based on and were developed using a number of factors and assumptions including, but not limited to: stability in the U.S. and other foreign economies; stability in the availability and pricing of raw materials, energy and supplies; stability in the competitive environment; the continued ability of the Company to access cost effective capital when needed; and no unexpected or unforeseen events occurring that would materially alter the Company’s current plans. All of these assumptions have been derived from statements currently available to the Company including information obtained by the Company from third party sources. Although management believes that these assumptions are reasonable, these assumptions may prove to be incorrect in whole or in part. As a result of these and other factors, actual results may differ materially from those expressed, implied or forecasted in such forward looking statements, which reflect the Company’s expectations only as of the date hereof. Factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forwardlooking statements include risks associated with general business, economic, competitive, political and social uncertainties; risks associated with changes in project parameters as plans continue to be refined; risks associated with failure of plant, equipment or processes to operate as anticipated; risks associated with accidents or labor disputes; risks associated in delays in obtaining governmental approvals or financing, or in the completion of development or construction activities; risks associated with financial leverage and the availability of capital; risks associated with the price of commodities and the inability of the Company to control commodity prices; risks associated with the regulatory environment within which the Company operates; risks associated with litigation including the availability of insurance; and risks posed by competition. These and other factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward looking statements are discussed in more detail in the section entitled “Risk Factors” in Part IA of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012. The Company does not intend to, and the Company disclaims any obligation to, update any forwardlooking statements, whether written or oral, or whether as a result of new information, future events or otherwise, except as required by law. Unless otherwise noted, references in this registration statement to “JBI” the “Company,” “we,” “our” or “us” means JBI, Inc., a Nevada corporation. PART I – FINANCIAL INFORMATION Item 1. Financial Statements JBI, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS September 30, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Cash held in attorney trust (Note 2) Restricted cash (Note 7) Accounts receivable, net of allowance for doubtful accounts of $27,810 (December 31, 2012 -$57,991) (Note 2) Inventories, net of reserve of $326,526 (December 31, 2012 - $56,623) (Note 4) Short-term note receivable, net of reserve of $500,000 (Note 6) - Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET (Note 5) OTHER ASSETS Deposits (Note 2) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Customer advances Accrued lease liability – current portion (Note 11) - Mortgage payable and capital leases – current portion (Note 9) TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Asset retirement obligation (Note 2) Long-term accrued lease liability (Note 11) - Senior secured notes (Note 10) - Mortgage payable and capital leases (Note 9) TOTAL LIABILITIES STOCKHOLDERS' EQUITY (Note 12) PREFERRED STOCK (5,000,000 shares authorized, 3,204,100issued and outstanding) Preferred Stock, Series B, par $0.001; 2,300,000 shares, authorized, convertible into 16,100,000 shares of Common Stock, 2,204,100 shares issued and outstanding at September 30, 2013 (December 31, 2012 – Nil) - Preferred Stock, Series B, beneficial conversion feature (“BCF”) discount ) - Preferred Stock, Series B subscribed; Nil shares subscribed as of September 30, 2013 (December 31, 2012 – 1,146,444) - Preferred Stock, Series A, par $0.001; 1,000,000 shares authorized, 1,000,000 shares issued and outstanding at September 30, 2013 and December 31, 2012 COMMON STOCK Common Stock, par $0.001; 150,000,000 authorized, 90,481,743 shares at September 30, 2013 and 89,855,816 shares at December 31,2012 Common Stock Subscribed, 210,500 shares at cost at September 30, 2013 and 85,415 shares at cost at December 31, 2012 Common Stock Warrants,3,256,000 Warrants outstanding as of September 30, 2013 and 1,997,500 Warrants outstanding at December 31, 2012 Additional paid in capital (Note 2) Accumulated deficit (Note 2) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Commitments and Contingencies (Note 11) Subsequent Events (Note 19) Going Concern (Note 1) The accompanying notes are an integral part of the condensed consolidated financial statements. 4 JBI, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three and Nine Month Periods Ended September 30, (Unaudited) Nine Months Ended September 30, Nine Months Ended September 30, Three Months Ended September 30, Three Months Ended September 30, SALES P2O $ Other COST OF SALES P2O Other GROSS PROFIT(LOSS) ) ) OPERATING EXPENSES Selling, general and administrative expenses (Note 2) Depreciation of property, plant and equipment and accretion of the asset retirement obligation Research and development expenses (Note 2) Accretion of discount on secured senior notes (Note 10) - - Impairment loss – property, plant and equipment (Note 5) - - - TOTAL OPERATING EXPENSE LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Gain on fair value measurement of equity derivative liability (Note 12) - - - Interest (expense) income, net ) ) ) Other income, net ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) INCOME TAXES FROM CONTINUING OPERATIONS (Note 8) - NET LOSS FROM CONTINUING OPERATIONS ) NET LOSS FROM DISCONTINUED OPERATIONS (Note 17) NET LOSS $ ) $ ) $ ) $ ) Basic & diluted loss per share from continuing operations $ ) $ ) $ ) $ ) Basic & diluted loss per share from discontinued operations $ ) $ ) $ ) $ - Basic & diluted loss per share $ ) $ ) $ ) $ ) Basic & diluted weighted average number of common shares outstanding (Note 2) 90,028,406 79,406,788 89,540,484 The accompanying notes are an integral part of the condensed consolidated financial statements. 5 JBI, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Nine Month Period Ended September 30, 2013 (Unaudited) Common Stock $0.001 Par Value Common Stock Subscribed Common Stock Warrants Preferred Stock – Series A $0.001 Par Value Preferred Stock – Series B $0.001 Par Value Preferred Stock Series B – Beneficial Conversion Preferred Stock Subscribed Additional Paid in Accumulated Total Stockholders’ Shares Amount Shares Amount Warrants Amount Shares Amount Shares Amount Feature Shares Amount Capital Deficit Equity BALANCE – DECEMBER 31, 2012 (Note 2) $ - $
